     Case 4:20-cv-00110-MW-MAF Document 9-7 Filed 04/06/20 Page 1 of 3




          IN THE UNITED STATES DISTRICT COURT
         FOR THE NORTHERN DISTRICT OF FLORIDA
                  TALLAHASSEE DIVISION

                                    )
INDEPENDENT PARTY OF                )
FLORIDA and PARTY FOR               )
SOCIALISM AND LIBERATION, )
                                    )
        Plaintiffs,                 )
                                    )
    v.                              )    Case No. 4:20-cv-00110-MW-CAS
                                    )
LAUREL M. LEE, Florida              )
Secretary of State, in her official )
capacity,                           )
                                    )
        Defendant.                  )
                                    )

                 DECLARATION OF ERNEST Wm. BACH

    I, Ernest Wm. Bach, hereby declare that:

    1. My name is Ernest Wm. Bach. I make this declaration based on

my own personal knowledge. I am competent to testify to the matters

stated herein.

    2. I reside in Largo, Florida.

    3. I am the Chairman of The Independent Party of Florida.

    4. I received a letter dated September 7, 2016 from the Secretary of

State’s office indicating that the new definition of “national party”


                                     1
     Case 4:20-cv-00110-MW-MAF Document 9-7 Filed 04/06/20 Page 2 of 3




would be enforced, notwithstanding the fact that it had not been

previously enforced, and the Independent Party of Florida was barred

from the presidential and vice-presidential ballot.

    5. The letter filed as Exhibit B to the Declaration of Richard Winger

is a true and correct copy of the letter I received in 2016.

    6. The Independent Party of Florida was unable to appeal the

Secretary of State’s decision to preclude the party’s candidate for

President and Vice President before the ballots were completed

    7. The Independent Party of Florida has been active in Florida since

April 27, 1993 and have nominated candidates for president in elections

since then, except 2016 when we were denied access to the ballot.

    8. The Independent Party of Florida is truly independent and

prefers to maintain complete control over which candidate is nominated

for president on behalf of the party.

    9. The Independent Party of Florida cannot afford to spend the

money or time necessary to perform a signature gathering campaign

that satisfies 137,000 signatures. If the signature requirement is

enforced, there will be no candidate for the Independent Party of

Florida on the 2020 presidential ballot.


                                        2
     Case 4:20-cv-00110-MW-MAF Document 9-7 Filed 04/06/20 Page 3 of 3




    Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury the

foregoing is true and correct to the best of my information, knowledge

and belief.

    Dated: March 30, 2020.



                                    Ernest Wm. Bach

                                    Ernest Wm. Bach




                                    3
